DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
- Claims 1-30 are pending.
- Claims 1-30 are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 25-28 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 25-28 limitations “means for receiving…”, “means for determining…”, “means for transmitting…” and “means for maintaining…” in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the phase coherency configuration based at least in part on a phase coherency capability of the UE and specifying that phase coherency is to be maintained for one or more of the first set of repetitions separate from one or more of the second set of repetitions; and transmitting the first set of repetitions with the first set of demodulation reference signals and the second set of repetitions with the second set of demodulation reference signals in accordance with the phase coherency configuration (Claims 1, 21, 25 and 29 ). “The closest prior art found is as follows:
Soriaga et al. (Pub. No. US 2019/0230656 A1)- See ¶0047, UE 120 may also determine, for example based on further RRC signaling from the BS 110, whether the demodulation reference signal (DMRS) in aggregated slots are phase continuous. The UE 120 can then modulate TBs transmitted in the uplink aggregated slots, based on the determination; See ¶0092, The semi-static configuration configures the UE to transmit TBs in the plurality of aggregated slots. The semi-static configuration may configure the UE to transmit repetitions on different TBs.
	Yi (Pub. No. US 2020/0067676 A1)- See ¶0257, even in the case that the UE is configured with the control channel monitoring to guarantee phase continuity of UL transmission; see ¶0263- In the case that the cross-slot scheduling or the multi-slot scheduling is configured, the corresponding time domain resource allocation may be repeated throughout a plurality of slots; the time domain resource may be scheduled in a slot, and the same pattern may be the same in slots on the scheduling unit.
	Ly et al. (Pub. No. US 2022/0231886 A1)- a user equipment (UE) may receive a configuration that indicates to the UE to apply demodulation reference signal (DMRS) bundling to physical uplink shared channel (PUSCH) transmissions. The UE may maintain phase coherence across multiple PUSCH transmissions, to which the DMRS bundling is applied, to enable joint channel estimation across the multiple PUSCH transmissions. The UE may transmit, based at least in part on the configuration, uplink control information (UCI) that includes a coherence indication. The UE may multiplex the UCI with a PUSCH transmission of the multiple PUSCH transmissions to which the DMRS bundling is applied.
	Sorrentino et al. (Pub. No. US 2016/0197712 A1)- maintaining phase coherence among reference symbols on different transmission-time intervals (TTI) for an accurate estimation of frequency offset. Corresponding techniques utilize channel estimation or measurements of channel-related parameters based on multiple reference symbols belonging to different TTIs. An example method in a radio transceiver for facilitating frequency offset estimation at a remote receiver begins with determining that phase coherence between reference symbol transmissions in a first TTI and a second TTI is required.
	3GPP TSG RAN WG#104-e, PUCCH enhancements for coverage, February 05, 2021, R1-2100175-Restrictions to guarantee phase coherency cross repetitions need to be specified; UE behaviour needs to be defined if the phase coherency of PUCCH repetition is impacted by other procedures; DMRS bundling with inter-slot frequency hopping pattern enhancement need to be specified, if the frequency hopping enhancement is agreed
3GPP TSG RAN WG#104-e, Discussion on PUCCH enhancements, February 05, 2021, R1-2100460- occasions should be ensured at UE first. It is known that if the transmission power is changed in a certain time duration, which may break the phase continuity. Besides, if there is a large time gap between UL transmission occasions, phase continuity may also difficult to be ensured even though under a constant transmission power. Meanwhile, precoder and spatial Tx filter settings also have impacts on signal phase continuity. To maintain the phase coherency for PUCCH repetitions, some UE behaviors may be changed compared with a Rel-16 UE. For example, UE may adjust TA, Tx precoder/spatial filter change and apply updated measured pathloss in any of PUCCH repetition by UE implementation in Rel-16, and gNB is expected to use separate channel estimation on each PUCCH repetition, since phase continuity is not required. However, there would be some restrictions on UE implementations if UE is required to ensure phase continuity in certain duration, in which TA adjustment, Tx precoder/spatial filter change and applying updated measured pathloss should be avoided. Observation 2: Some UE behaviors should be avoided to ensure phase continuity in certain duration for PUCCH repetition. The behaviors may include the following- TA adjustment;- Tx precoder/spatial filter change;- Applying updated measured pathloss.
None of these references, taken alone or in any reasonable combination, teach the claims as recited “the phase coherency configuration based at least in part on a phase coherency capability of the UE and specifying that phase coherency is to be maintained for one or more of the first set of repetitions separate from one or more of the second set of repetitions; and transmitting the first set of repetitions with the first set of demodulation reference signals and the second set of repetitions with the second set of demodulation reference signals in accordance with the phase coherency configuration (Claims 1, 21, 25 and 29 )” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472